ORDER

PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding her guilty of first-degree assault, in violation of section 565.050 RSMo (2000); and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a persistent offender and sentenced her to eight years imprisonment on each count, to be served concurrently.
No error of law appears, and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).